HOLMES, Judge.
After a hearing, the appellant was ordered committed to a mental institution by judgment of the Probate Court of Jefferson County. The only issue presented by the appellant is whether § 22-52-15, Code of Ala.1975, denies her equal protection and due process because it prevents her from having a trial by jury via a trial de novo to the circuit court. The appellant raises this constitutional issue for the first time on appeal.
The case of Liles v. Liles, Ala.Civ.App., 380 So.2d 908 (1980), is dispositive of the instant case and we refer interested parties to it.
For failure to charge error in the trial or judgment below, that judgment must be affirmed on appeal.
AFFIRMED.
WRIGHT, P. J., and BRADLEY, J., concur.